                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION CINCINNATI


GARY SMITH,

               Plaintiff,
                                                      Case No.1:17-CV-00839-MRB
        vs.
                                                      Judge Michael R Barrett
COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.

                                         ORDER
       This matter is before the Court on the magistrate judge’s report (Doc. 14)

recommending that Defendant’s decision be found to be supported by substantial

evidence and affirmed, and that this case be closed. Plaintiff timely filed an objection

(Doc. 15), and Defendant filed a response. (Doc. 16). This matter is ripe for

disposition.

       The factual and procedural background of this case was recited by the

magistrate judge, and will not be restated here. Plaintiff objects that the ALJ’s residual

functional capacity determination was based upon a legally improper weighing of the

medical opinion evidence, in which the opinions of Plaintiff’s treating physicians were

unduly discounted; and, according to Plaintiff, the magistrate judge gave the ALJ a

“pass.” (Doc. 15, PageID 1028). The Court disagrees. The magistrate judge

performed a well-reasoned analysis before recommending that ALJ’s decision be

affirmed. (Doc. 14, PageID 1015-22). The Court is not persuaded that the magistrate

judge’s failure to cite Gayheart v. Commissioner, 710 F.3d 365 (6th Cir. 2013)
demonstrates a faulty analysis. Regardless of whether it was cited, the ALJ’s analysis

complied with the Sixth Circuit’s directives in Gayheart.

       Therefore, consistent with the above, the magistrate judge’s report and

recommendation (Doc. 14) is ADOPTED. Defendant’s decision is AFFIRMED, and this

case is CLOSED.

       IT IS SO ORDERED.

                                            s/Michael R. Barrett
                                          ________________________________
                                          Hon. Michael R. Barrett
                                          United States District Judge
